Citation Nr: 0835281	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for a major depressive 
disorder. 

2. Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to service connected lumbar back disability.

3. Entitlement to service connection for erectile 
dysfunction, to include as secondary to service connected 
lumbar back disability.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for a bladder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran was afforded a July 2008 videoconference hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript from the hearing is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues on appeal must be remanded for the following: (1) 
association of outstanding Social Security Administration 
(SSA) disability records that may be relevant to the issues 
on appeal and (2) regarding the petitions to reopen for new 
and material evidence, notification in compliance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

During the July 2008 videoconference hearing, the veteran 
reported that he received SSA disability benefits due to 
disabilities in his back and lower extremities. Under 38 
U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary 
to obtain. VA's obligation to obtain the SSA's records in the 
context of an application to reopen a previously denied claim 
is not contingent upon the claimant first showing that new 
and material evidence has been submitted.  Although under 38 
U.S.C.A § 5103(f) provides that with regard to previously 
disallowed claims that "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured," the use of the term "section" 
refers not to the enactment of the entirety of the Veterans 
Claims Assistance Act (VCAA) of 2000, but instead to the 
plain meaning of the term "section" such as in 38 U.S.C.A §  
5103(f).  Stated alternatively, the provisions of  38 U.S.C.A 
§ 5103A(c)(3), which mandate that VA obtain relevant SSA 
records are in a different section of the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The claims file does not reflect that the claimant's records 
of his underlying SSA disability award have been obtained. 
Lind v. Principi, 3 Vet. App.  493 (1992); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992). The veteran indicated that 
his SSA disability award is due to his service connected back 
disability and a disability in his lower extremities. Since 
his current claims are either secondary to his service 
connected back disability or concern his lower extremities, 
the outstanding SSA records are relevant to adjudicate his 
present claims. As such they must be associated with the 
record for the RO/Appeals Management Center (AMC) to review.   

Regarding the veteran's petitions to reopen for new and 
material evidence, RO decisions dated in March 1995 and March 
1999 denied the veteran's claims for service connection for a 
bladder disorder and major depression, respectively. Since 
the veteran did not file a notice of disagreement as to the 
March 1995 RO decision and did not file a timely substantive 
appeal as to the March 1999 RO decision, these decisions are 
final. 38 U.S.C.A. §§ 7104, 7105 (West 2002). As a result, 
the claim may be considered on the merits only if new and 
material evidence has been submitted since the March 1995 and 
March 1999 RO decisions. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

In Kent, the Court of Appeals for Veterans Claims (Court) 
held in part that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant. Kent, supra. It 
further held that VA must, in the context of a claim to 
reopen, examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. Id. 

The veteran has not received a notice letter in compliance 
with the Kent ruling. Therefore, the petition to reopen 
service connection claims of a bladder disorder and major 
depressive disorder are remanded for notice in compliance 
with the Court's decision in Kent. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will obtain all SSA records 
pertaining his disability award, to 
include any SSA Administrative Law Judge 
(ALJ) decision and the associated List of 
Exhibits. All of these records are to be 
associated with the claims file.

2. Advise the veteran of what evidence 
would substantiate his petition to reopen 
the claim of service connection for a 
bladder disorder and major depressive 
disorder, last denied in March 1995 and 
March 1999 rating decisions, respectively. 
Apart from other requirements applicable 
under the VCAA, the RO/AMC will comply 
with the Kent ruling, and advise the 
claimant of the evidence and information 
that is necessary to reopen the claims and 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claims for the benefits 
sought by the claimant. In so doing, the 
RO/AMC will comply with any directives of 
the Veterans Benefit Administration and 
advise the claimant of the element or 
elements required to establish service 
connection that were found insufficient in 
the previous denials. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

3. The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claim and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development. Following 
such development, the AMC/RO should review 
and readjudicate the claim. 

If any such action does not resolve the 
claim, the AMC/RO shall issue the claimant 
a Supplemental Statement of the Case. 
Thereafter, the case should be returned to 
the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


